Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 06/30/2022. Claims 1-12 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for processing input data to generate output data. The detailed implementation indicates: (1) A data processing apparatus for processing input data to generate output data, the apparatus comprising: a memory configured to store a program; and (2) a processor configured to execute the program, wherein the input data is in a first data format, in a second data format, or ina third data format, the first data format comprises real data, each of the second data format and the third data format comprises real data and metadata indicative of an attribute of the real data, the second data format comprises the real data and the metadata in data units different from each other, the third data format comprises the real data and the metadata in a single data unit, and the program causes the processor to convert, in response to the input data being in the first data format or in the third data format, the data format of the input data to generate output data in the second data format.
	
 3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
08/11/2022

/HUNG D LE/Primary Examiner, Art Unit 2161